Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 1 of 15

Reservation of all Rights
Including the Right to Revise
Attached Paperwork

 

 

|, Jacob A. [of the Coblentz family] reserve all of my rights including the right
to fix any issues with paperwork filed with the court. If administrative issues arise,
| reserve and demand the opportunity to fix issues in the interest of Due Process

and receiving a fair and impartial hearing.

  
   

Y the
([ofthe Coblentz family]
Petitioner in Pro Per/Sui Juris
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 2 of 15

Jacob A. [of the Coblentz family]

% 320 Commons Drive # 106
Parkesburg, Pennsylvania.

Postal Code 19365

717-344-2293

Petitioner in propria persona sui juris

district court of the united States

In Re )
)
Jacob A. ) DOCKET No.
[of the Coblentz family] )
)
)
On Habeas Corpus, ) Demand for Right to
)
) Trial by Jury
)
) Ordinance of 1787
assisted by William Henshall )
) Article IT
Next Friend = and )
)
Private Attorney General. )
)

 

COMES NOW Jacob A. [of the Coblentz family], a lawful de jure, jus sanguinis,
free white Citizen of Pennsylvania, or, in the alternative, an inhabitant of the territory of
Pennsylvania, to demand the right to trial by jury according to the course of the common

law, right to judicial process and right to the Writ of Habeas Corpus, as specifically
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 3 of 15

secured by Article II of the Northwest Ordinance of 1787, re-enacted by the 1st
Congress at I Statutes at Large 50.

The Ordinance of 1787 was most conspicuously extended, in all particulars, to

the territory of Oregon by the 29th Congress in an “Act to Provide for the Territorial
Government of Oregon”, 9 Statutes at Large 323, enacted August 14th , 1848.

And with the record establishing that Pennsylvania, and indeed, ALL of the

Several States, having been relegated by Congress and/or the President, on who knows
what constitutional authority, to at best, provisional ‘states’, if not federal (insular ?)
territorial possessions (see Exhibit A, surmmary, ex parte ‘denials’ of the application for
NON-statutory Writs of Habeas Corpus by Private Attorney General (PAG) William
Henshall; on request, Petitioner will cheerfully present a 40 page, unopposed,
Supplementary Brief on the Admission of New States), the provisions of the Ordinance
of 1787 apply ex proprio vigore to “inhabitants of the territories”, and in Pennsylvania

notwithstanding its current status.

Article II clearly and unambiguously specifies that it is to be a “trial by jury
according to the course of the common law”, one in which the jury has the power to rule
on the facts and the law (Brailsford v Georgia 2 Dallas 402); Petitioner has NOT
waived this right, and reminds the ‘court’ that the prosecutor has the burden of proof to
establish that a “voluntary, knowing and intelligent’ waiver has been made, with this
being THE reference standard of the supreme Court of the united States for finding such
a waiver (Johnson v Zerbst 304 US 458) and that no allegedly applicable rules, laws,

regulations or fictions of law can be used to advance such a theory:

“Where rights secured. by the Constitution are involved, there can be no rule-
making or legislation which would abrogate them.”
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 4 of 15

Miranda v Arizona 384 US 436,491

Duly noted is that this demand for trial by jury does NOT emanate from Section 1
of the NON-existent 14th war “amendment” to which Petitioner does NOT “owe“ his
“citizenship“J, nor does it rely on Article I, Section 16 of the bastardized version of the
California Constitution allegedly currently in effect; rather Petitioner relies upon Article
I, Section 3 of the California Constitution (1849) which remains in full force and effect
(see Exhibit B, Affidavit of PAG Henshall in support of this claim);

Accordingly, with no reason to believe that such a trial can be provided by the
‘court’ /aka/ administrative agency, there exists the sworn duty to recognize the manifest
absence of any jurisdiction in the instant case by a sua sponte dismissal, with prejudice,
of all charges against Petitioner.

L bh

Jacq A. {of the Coblentz family]/Petitioner
In Propria Persona -- Sui Juris

 

William Henshall/Next Friend-

Private Attorney General

Section 35, Judiciary Act of 1789,

1 Statutes at Large 73
Footnotes

i— -seec.g. Scott v Sandford 19 Heward 393; Minor v Happersett 21 Wall. 162; Van
Valkenburg v Brown 43 Cal. 43; Ex Parte Knowles 5 Cal. 300;
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 5 of 15

Jacob A. fof the Coblentz family]
c/o 320 Commons Drive #106
Parkesburg, Pennsylvania.

717-344-2293
Petitioner in Propria Persona/Sui Juris

Superior Court of Pennsylvania

Commonwealth of )
Pennsylvania )
) Case No. 1895-EDA-2020
vs. )
)
Jacob A [of the Coblentz family] )
as administrator )
) Supplementary Brief
For the Trust known as )
) on Denial of Right to
JACOB A, COBLENTZ )
) Trial by Jury
)
) NOT a 6th Amendment Issue
by )
)
Next friend-counsel & )
)
Private Attorney General )
)
William Henshall )
)

 
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 6 of 15

Table of Contents
Page

Statutory Jury “trial” Case Law NOT Relevant

ALL State Citizens excluded from Jury Selection Process
Trial by Jury as Secured by Magna Charta

Supreme Court recognizes duty to construe Constitution in
accordance with original intent; Magna Charta

Table of Authorities

Constitution for the united States (1787-1791)

6th Amendment

California Constitution (1849)

Article I, Section 3

Article I, Section 1

Decisional Case Law

Adams v Texas 448 US 38
Ashwander v TVA 297 US 288,341
Batson v Kentucky 476 US 79
Blanton v Las Vegas 489 US 538
Brown v Board of Education 347 US 483
Brown v Mississippi 297 US 278
Coleman v Thompson 501 US 722
Connecticut Insurance v Johnson 303 US 77
Cooper v Aaron 358 US 1
Eerie RR v Tompkins 304 US 64
Gideon v Wainwright 372 US 335
Grossman, Ex Parte 267 US 87
Hurtado v California 110 US 516
Kepner v US 195 US 100
Mattox v US 156 US 237
Mooney v Holohan 294 US 1063

Neal v Delaware 103 US 370
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 7 of 15

NLRB » Jones & Laughlin Steel 301 US 1

Oregon v Mitchell 400 US 112
Snyder v Massachusetts 291 US 97
Sparf & Hansen v US 156 US 51
US v Carolene Products 304 US 144

West Coast Hotel vy Parrish 300 US 379
Wainwright v Witt 469 US 412
Wickard v Filburn 317 US Il
Witherspoon v Illinois 391 US 510
Federal Law

Miscellaneous Authorities

Dissent from adoption of FRCP — Justices Black & Douglas
at 374 US 865; 383 US 1032
Philip Dru, Administrator by Edward Mandell House
Essay on Trial by Jury by Lysander Spooner
Ordeal of Edward Bushell by Godfrey D. Lehman
Science of Government Founded on Natural Law
by Clinton Reesevelt
The Supreme Court in Crisis by Merlo J. Pusey
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 8 of 15

Statutory Jury “trial” Case Law NOT Relevant

A review of the opinions of the supreme Court in the area of the inalienable right
to trial by jury in cases like Wainwright v Witt 469 US 412, Witherspoon v Illinois 391
US 510 and Adams v Texas 448 US 38, all decided under the “stewardship” of that
‘hang ‘em high hypocrite’ Warren E. Bastard Burger, brings one to the realization that
this was NOT the issue before the Court in these cases or, indeed, ANY cases in which
the 6th Amendment, as purviewed through the due process clause of the NON-existent

14th war “amendment” was or is involved.

Accordingly, there are multiple inherent, built in affirmative defenses, not to
mention structural errors, in any and ALL ‘criminal’ prosecutions, any one of which
would establish the lack of jurisdiction in the trial “court“ and be grounds for either a
sua sponte dismissal of all charges with prejudice or, in the alternative, the issuance of a

NON-statutory Writ of Habeas Corpus and release of the Accused.

This is to say that the Accused has been denied the right to trial by jury according
to the course of the common law in a State judicial Court of common law general

jurisdiction in which juries have the right to rule on the facts and the law.

Now ALL of the above cases, and their statutory ‘brethren’ were only concerned
with the 6th Amendment right to trial by jury which, in ‘state courts’ only applies
through the due process clause of the NON-existent 14th war “amendment”, thus
making these decisions easily distinguishable from the instant case:

“The Court will not formulate a rule of constitutional iaw broader than is required by
the precise facts to which it is to be applied.”

Ashwander v TVA 297 US 288,341
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 9 of 15

Possibly more important is the penchant of the Justices on both sides of these
statutory cases to concede that the “inability” of a juror to be bound by oath to follow
the law” is, without apparent exception, a “valid” ground the “excusing” the juror, even

in capital cases |

Of course it is well known that (a) there is no right to a trial by jury in at least a
‘criminal’ misdemeanor case (Blanton v Las Vegas 489 US 538 -= and there may be NO
such right in a capital case, either -- Brown v Mississippi 297 US 278; Snyder v
Massachusetts 291 US 97), (b) that ALL jurors are drawn from “motor-voter” lists
which do not, and cannot, include any lawful de jure, jus sanguinis free white State
Citizens /aka/ peers of the Accused, [c] with there NOT being any States remaining as
were once admitted into “this Union”, there CANNOT be any “impartial jury of the
State and district wherein the crime shall have been committedZ” as mandated by the
6th Amendment, even assuming arguendo it may be thought to be applicable to the
States.

While it may be true that the de facto national socialist government (DNSG)
CAN compel its jurors, who “owe” their “citizenship” to Section 1 of the NON-existent
14th war “amendment”, to swear an oath to “faithfully” execute its laws (not to mention
execute its victims), this is wholly inconsistent with the right to trial by jury and the

powers of the jurors, the last remaining check and balance on the powers of the DNSG.

A singularly noteworthy reference on this subject, is the “Essay on Trial by Jury”
(“Essay”) by Lysander Spooner (1852); you can Google this all you want in supreme
Court cases going back over 100 years (to at least Sparf & Hansen v US 156 US 51)
without finding any reference to this seminal work, one written during times of when

federative, republican and responsible government was the order of the day.
Case 2:21-cr-00212-EGS Document1-1 Filed 05/24/21 Page 10 of 15

A more recent, and equally compelling, reference is “The Ordeal of Edward
Bushel?’ (“Bushel?’) by Godfrey D. Lehman, is the story of the trial of William Penn
and the pain and travails to which the jury that acquitted him was unsuccessfully
subjected, thereby disputing the authority of the King and reinforcing the right to trial by
jury as understood by the Magna Charta, the foundation document of all English
liberty.

And from Witt, Wainwright, Adams supra, Batson v Kentucky 476 US 79 and
cases going as far back as Neal v Delaware 103 US 370, all 6th Amendment cases
purviewed through Section 1 of the NON-existent 14th war “amendment”, the courts,
and the supreme Court in particular, have shown ‘solicitous concern’ for the exclusion of
“identifiable minorities” from jury selection process, likely a direct result of Footnote 4
in the really infamous case of US v Carolene Products 304 US 144, by Justice Harlan
Piske Stone, arguably the worst bastard ever on the Court.

ALL State Citizens excluded from Jury Selection Process

Yet today, a group of much more consequence, the members of the sovereign
body politic of the Nation & Republic /aka/ members of “Our posterity” by whom and
for whom all government was ordained and established, are excluded not only from

ANY jury, but from active participation in any department of the DNSG.

This might be all well and good in “trials” owing their ‘existence’ to the
purviewed 6th Amendment, if it were not for the fact that without any States in
existence, or State judicial Courts, there is NO way for a lawful de jure, jus sanguinis,
free white State Citizen, an “inhabitant of a territory’, or anyone else, to invoke the
judicial power of one of the Several States and/or the united States to invoke the right to

trial by jury as set forth in the Magna Charta (1215), which was well understood by the
Case 2:21-cr-00212-EGS Document1-1 Filed 05/24/21 Page 11 of 15

Framers of the Constitution and thus entirely consistent with their original intent.

PAG Henshall advises that he has prepared a current collection of almost 600 (!)
Jury Instructions, very few, if any, which would ‘see the light of day’ in a statutory
“trial”, and their denials would be ‘judicially’ construed as “harmless” error (see e.g.
Mooney v Holohan 294 US 103; Coleman v Thompson 501 US 722; Article VI,
Section 13 of the bastardized version of the California Constitution allegedly currently
in effect).

This does, however, make perfectly good ‘sense’ in “trials” in which the only
“qualified” jury pool members “owe” their “citizenship” to Section 1 of the
NON-existent 14th war “amendment”, particularly in concert with the metamorphosis,
albeit a serpentine sub silentio ’adjustment’, of the relation of Citizens to government
from Principal and agent to Guardian and ward or, more succinctly put, Master and

slave, was ‘accomplished’.

And when was the last time in recorded history that the inmates were put in

charge of the (judicial) ‘asylum‘, let alone any aspect of government ?

Trial by Jury as Secured by Magna Charta

Compare all of this to the trial by jury which should exist, as set forth in Magna
Charta with the following decisive differences which make this trial by jury the
‘palladium of liberty’ which justifiably formed in inherent, and indispensable, part of all
English Liberty, to wit:

1. Jurors were sworn by oath to serve, but NOT sworn to obey the laws of the
King, with the regent effectively exercising all powers of government at his sole

pleasure, with the following excerpts from “Essay” at ppg 85 et seq.:
Case 2:21-cr-00212-EGS Document1-1 Filed 05/24/21 Page 12 of 15

at page 86

“12 Freeholders were chosen, who having sworn with the hundreder, or presiding

magistrate of the division, to administer impartial justice, proceeded to the examination
of that cause which was submitted to their jurisdiction.”

“By a law of Henry II, in 1164, it was directed that the Sheriff (Latin omitted) shall
make 12 tegal men from the neighborhood to swear that they will make known
the truth according to their consciences.”
at page 88
“It appears from Blackstone that even at this day, neither civil nor criminal cases are
jurors in England sworn to decide according to the faw. He says that in civil

cases, jurors are:

“sworn to welt and-fully to try the issue between the parties and a true verdict give
according to the evidence.”

“The issue” to be tried is whether A owes B anything and, if so, how much ... or whether
A has wronged B and ought to make compensation.

No statute passed by a legislatures, simply as a legislature, can alter either of these issues
in hardly any conceivable case, perhaps in none. No unjust taw could ever alter them in
any way. They are all questions of natural justice, which the legislature have no

power to alter and which they have no right to interfere, further than to have them settled
‘by the most competent and impartial tribunal that it is practicable to have, and then for
having all just decisions enforced.

Pursuant to the Limitations on Majority Rule by Magna Charta, from Page 206 of
“Essay” comes the crucial guarantee of trial by Jury:
“The principal objection that will be made to the doctrine of this essay is, that under it, a

jury would paralyze the power of the majority, and veto aif legislation that was not in
accordance with the will of the whole, or nearly the whole, people.

The answer to this objection is, that the limitation which would be thus imposed upon
the tegislative power (whether that power is vested in a majority, or minority, of

the people), is the crowning merit of the trial by jury. It has other merits; but, though
important in themselves, they are utterly insignificant and worthiess in
comparison with this.

It is this power of vetoing all partial and oppressive legislation, and of restricting the
government to maintenance of laws as the whole, or substantially the whote,
people are agreed in, that makes the trial by jury the “palladium of liberty”. Without
this power it would never have deserved that name.
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 13 of 15

The will, or the pretended will, of the majority, is the last lurking place of the tyranny
‘atthe present day. The dogma, that certain individuals and families have a

divine appointment to govern the rest of mankind, is fast giving place to the one that a
larger number have a right to govern the smaller; a dogma, which may or may not, be
Tess oppressive in its practical operation, but which is certainly no fess faise or
tyrannical in principle than the one it is so rapidly supplanting.”

Supreme Court recognizes duty to construe Constitution in
accordance with original intent; Magna Charta

This is easily demonstrated be recitation of excerpts from the following decisions

of the Court:

“We are bound to interpret the Constitution in the light of the law as it existed at the
time it was adopted, not as reaching out for new guaranties of the rights of the

citizen, but as securing to every individual such as he already possessed as a
British subject, such as his_ancestors had inherited and defended since the days
of Magna Charta.”

Mattox v US 156 US 237

and

“The language of the Constitution cannot be interpreted safely except by reference to
the common taw and to the British institutions as they were when the

instrument was ramed and adopted. The statesmen and lawyers of the Convention who

 

 

submitted it to the ratification of the Convention of the Thirteen States, were
‘born and brought up in the atmosphere of the common law, and thought and spoke in it’s
vocabulary. They were familiar with other forms of government, recent and
ancient, and indicated in their discussions earnest study and consideration of
many of them, but when they came to put their conclusions into the form of fundamental taw
in a compact draft, they expressed them in terms of common law, confident that they
could be shortly and easily understood.”

Ex Parte Grossman 267 US 87
and

“The language of the Constitution as has been weil said, could not be understood
without reference to the common law.”

Kepner v US 195 US 100
Case 2:21-cr-00212-EGS Document1-1 Filed 05/24/21 Page 14 of 15

While it may be true that the supreme Court has not, alas, recently (for 80 years or
so !) been in the habit of deciding questions of the type arising in the instant case, their
own self promulgated “Ashwander Doctrine” for status and standing, Ashwander v
TVA 297 US 288,341, the rules themselves reveal the key to securing review, and/or the

authority to present such questions to a common law jury:

1. “The Court will NOT anticipate a question of constitutional iaw in advance of the
necessity of deciding it.”

2. “The Court will not formulate a role of constitutional law broader than is required by
the precise facts to which it is to be applied.”

Also well worthy of note is the sole (!) dissent of Justice Black in Connecticut
Insurance v Johnson 303 US 77 ix his first (!) term on the Court, with all these actions
comfortably in line with the keen observation of T.S. Eliot that:

“The last temptation is the greatest treason
to do the right thing for the wrong reason.”

Which in turn typifies the evils engendered when the Court departs from its role to
say what the law is, engaging in ‘judicial’ activism to ‘create new ‘law, often out of thin
air (see e.g. West Coast Hotel v Parrish 300 US 379; NLRB v Jones & Laughlin Steel
301 US 1; Eerie RR v Tompkins 304 US 64; Wickard v Filburn 317 US 111; Brown v
Board of Education 347 US 483; Cooper v Aaron 358 US 1), while at the same time,
often under extreme duress and coercion, most particularly ‘courtesy’ of the
‘court-packing‘ plan of Fascist Dictator Roosenvelt (“The Supreme Court in Crisis“ —
Merlo J. Pusey), likely at the behest of his bosses in the environs of 120 Broadway, New
York, NY, and perhaps in response to Cousin Clinton Roosevelt’s “Science of
Government Founded on Natural Law” (1840), seemingly the philosophical forerunner
of the “Communist Manifesto” (1848)2. Was Karl Marx a plagiarist ??
Case 2:21-cr-00212-EGS Document 1-1 Filed 05/24/21 Page 15 of 15

Jacgb A. {of thé Coblentz family]/Petitioner
Proprid Persona/Sui Juris

 

William Henshaii - Private Attorney General
Section 35, Judiciary Act of 1789

© William Henshall

Footnotes

1-- it is a matter of no little concern here that this language assumes that a crime has been
committed, most particularly in the absence of a Grand Jury indictment, albeit not a “due process”
requirement of the | 6th Amendment as purviewed through Section 1 of the NON- existent 14th
war “amendment“ (see e.g. Hurtado v California 110 US 516), especially in concert with the
totally unsupportable presumption of “regularity” in proceedings and/or constitutionality of a given
law(s) used in a prosecution;

2-- | Was Edward Mandell House similarly influenced when writing “Philip Dru, Administrator” ??

3-- and this is true a fortiori in a de facto territorial \egislature in which neither the status and
standing of the members of the sovereign body politic, and/or their Creator endowed

inalienable rights are recognized, a legislature in which they are NOT “qualified” to hold

office, NOR “qualified” to vote and in which all members of such legislature, “owing” their

“citizenship” to Section 1 of the NON-existent 14th war “amendment” have irreconcilable

conflicts of interest with those with whom they are, very arguably, engaged ina state of war |
